Under the circumstances disclosed by this record, the determination of the application should have been held in abeyance pending a hearing as to whether or not the acts complained of violate the temporary injunction dated March 4, 1957. The order appealed from unanimously reversed, on the facts and on the law and in the exercise of discretion, with costs, and the matter remitted to Special Term for a hearing on the issues by the court. Pending the determination of the motion, in the interests of justice, the respondents are ordered to cease and desist the picketing complained of in the moving papers. Settle order. Concur — Botein, P. J., M. M. Frank, McNally, Stevens and Bastow, JJ.